EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Shelowitz (Reg. No. 69,388) on 22 July 2022.

The application has been amended as follows: 
Claim 1 is amended as follows:
“and an electrode assembly slidably disposed within the tube, the electrode being movable relative to and within the tube.” in lines 12-13 is amended to --an electrode assembly slidably disposed within the tube, the electrode being movable relative to and within the tube; and an electrode clip slidably disposed within the tube, the electrode clip being movable relative to and within the tube.--
Claim 2 is cancelled.
Claims 3 and 9-11 are each amended to be dependent upon claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Lee et al. (US 2009/0062791), Ineson (US 2015/0209100), Miller et al. (US 2018/0028255), Parker (US 4,856,822), and Lundman (US 2008/0163941), fails to reasonably teach or suggest an electrode clip that is slidably disposed within a tube that is fixed within the second lumen of the nozzle such that the tube longitudinally moves with a longitudinal movement of the nozzle relative to the handle housing as claimed, when considered in combination with the additional limitations. Lee and Ineson both teach slidable telescopic electrosurgical pencils with Ineson further teaching an electrode clip that is slidable within a vent tube, however there is no sufficient teaching or motivation to modify the collet member 74 of Lee to both be fixed with the lumen of suction tube 28, and to have an electrode clip be slidably disposed within the collet 74 in order to meet the claim.
The prior art additionally fails to reasonably teach or suggest wherein the swivel connector further includes a proximal joint coupled to the intermediate joint and rotatable about a second longitudinal axis defined by the intermediate joint, or wherein the distal joint includes a pair of opposing pins and the intermediate joint includes a pair of opposing openings configured to engage the pair of opposing pins when considered in combination with the additional limitations, respectively. Ineson, Miller, Parker, and Lundman each teach respective swivel joints, however fail to provide for the additional proximal joint or pair of opposing pins and openings as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        


/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794